Citation Nr: 0915173	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  05-26 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for left 
knee disability.  

2.  Entitlement to a rating in excess of 20 percent for a 
lumbar spine disability, to include lumbosacral strain and 
intervertebral disc syndrome (IVDS).  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1993 to May 1997.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2004 rating decision in which the RO, inter 
alia, continued noncompensable (0 percent) ratings for 
impairment of the left knee and lumbosacral strain, based, in 
part, on the Veteran's failure to report for a VA 
examination.  In March 2004, the Veteran filed a notice of 
disagreement (NOD) in which he stated that his VA examination 
was cancelled by the physician, and requested rescheduling.  
The Veteran was subsequently afforded a VA examination in 
August 2004, and, in a September 2004 rating decision, the RO 
increased the rating for impairment of the left knee to 30 
percent, and recharacterized the Veteran's lumbosacral strain 
as intervertebral disc syndrome (IVDS), lumbar spine and 
increased the rating to 20 percent.  Each increased rating 
was effective May 2, 2002 (the date of the claim for 
increase).  In February 2005, the Veteran filed a NOD with 
the rating for his left knee disability.  A statement of the 
case (SOC) regarding the claim for a rating in excess of 30 
percent for left knee disability was issued in June 2005, and 
the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in July 2005.

In his July 2005 substantive appeal, the Veteran expressed 
disagreement with the rating assigned for his lumbar spine 
disability.  A SOC regarding this issue was issued in March 
2007, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in May 
2007.

Although higher ratings for each disability on appeal were 
assigned in the September 2004 rating decision, because 
higher ratings are still available, and the Veteran is 
presumed to seek the maximum available benefit for a 
disability, the claims for higher ratings remain viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

As noted above, in the January 2004 rating decision, the RO 
characterized the Veteran's lumbar spine disability as 
lumbosacral strain; however, the RO has since characterized 
the lumbar spine disability as IVDS.  Accordingly, the Board 
has characterized this matter as reflected on the title page.  

For the reasons expressed below, these matters are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran when further 
action, on his part, is required.  


REMAND

The Board's review of the claims file reveals that further RO 
action on each claim on appeal is warranted.  

The Board notes, initially, that the Veteran last underwent 
VA evaluation of his service-connected left knee and lumbar 
spine disabilities in August 2004.  During this examination, 
the Veteran described difficulty walking or standing for 
prolonged periods.  Range of motion testing revealed 
decreased range of motion in the left knee and lumbar spine.  
Testing revealed instability in the left knee.  As regards 
the lumbar spine, the examiner commented that the Veteran had 
pain radiating down the left leg with movement.  Neurological 
examination revealed neuritis of the left L5-S1 nerve.  The 
diagnoses were internal derangement, left knee, with 
instability, locking, giving way, and mild degenerative 
changes, and IVDS, lumbar spine.  

In February 2005, the Veteran reported that his left knee 
disability had worsened.  In his July 2005 substantive 
appeal, he stated that he could not sit or stand for more 
than 20 minutes without swelling and severe pain in the left 
knee.  He added that his back was getting worse.  In his May 
2007 substantive appeal, the Veteran indicated that, for the 
past two years, he had been in and out of hospitals for his 
back, and had had surgery on 3 discs in his lower back.  

The Board finds that the Veteran's statements reflect a 
worsening of his service-connected left knee and lumbar spine 
disabilities since the August 2004 VA examination.  Moreover, 
while the August 2004 VA examination includes a finding of 
left L5-S1 neuritis, and the examiner commented that the 
diagnosis of IVDS was based, in part, on the history of 
radiation of pain to, and decreased sensation in, the left 
leg, the examiner did not describe the severity of the 
neuritis.  

Accordingly, to ensure that the record reflects the current 
severity of the Veteran's service-connected left knee and 
lumbar spine disabilities, the Board finds that more 
contemporaneous examinations, responsive to the pertinent 
rating criteria, are needed to properly evaluate these 
disabilities.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA 
has a duty to provide the veteran with a thorough and 
contemporaneous medical examination) and Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered contemporaneous).  

Accordingly, the RO should arrange for the Veteran to undergo 
VA neurological and orthopedic examinations, by appropriate 
physicians, at a VA medical facility.  The Veteran is hereby 
advised that failure to report for any scheduled VA 
examination(s), without good cause, shall result in denial of 
the claim(s) for increase.  See 38 C.F.R. § 3.655(b).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran fails to report 
to any scheduled examination(s), the RO must obtain and 
associate with the claims file any copy(ies) of notice(s) of 
the date and time of the examination(s) sent to the Veteran 
by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examinations, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  In his May 
2002 claim for an increased rating, the Veteran stated that, 
since leaving service, he was treated for his left knee at 
the Hines VA Medical Center (VAMC), the Los Angeles VAMC, and 
the Gloucester Outpatient Clinic (OPC), with follow-up 
appointments scheduled at the Boston and Bedford VAMCs.  He 
added that, since leaving service, he had been treated for 
his back problems by VA and private physicians, as well as a 
chiropractor.  While records of treatment from the Bedford 
VAMC and the Gloucester OPC (dated from April 2002 to 
February 2004), have been associated with the claims file, 
there is no indication that the RO requested records form the 
Hines, Los Angeles, or Boston VAMCs.  As such, the Veteran's 
statements reflect that additional records of VA treatment 
for his service-connected left knee and lumbar spine 
disabilities may be available.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding records of pertinent treatment from the Hines, 
Los Angeles, Boston, and Bedford VAMCs, and the Gloucester 
OPC, following the current procedures prescribed in 38 C.F.R. 
§ 3.159(c) as regards requests for records from Federal 
facilities. 

The record also reflects that pertinent, identified private 
medical records have not been obtained.  In this regard, in 
her report of a December 2003 examination, Dr. Andrade stated 
that she had been treating the Veteran since July 2002.  In 
his March 2004 NOD, the Veteran reported that he was being 
treated by Dr. Andrade.  However, other than her December 
2003 report of examination, records of treatment from Dr. 
Andrade, have not been associated with the claims file.   

As required under 38 C.F.R. § 3.159(c)(3), VA must attempt to 
procure treatment records identified by the Veteran.  The RO 
should obtain and associate with the claims file records of 
all treatment for the left knee and/or lumbar spine from Dr. 
Andrade.  If current authorization to obtain these records is 
required, the RO should request that the Veteran sign and 
furnish such appropriate authorization for the release to VA 
of all such private medical records, and any such 
authorization should be associated with the claims file.

To ensure that all due process requirements are met, the RO 
should also give the Veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.  The RO's notice letter to the Veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also ensure that its letter to the Veteran meets the notice 
requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008). 

In Vazquez-Flores, the Court held that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate a claim for an increased rating: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this appeal, A November 2008 letter advised the Veteran of 
the Court's decision in Vazquez-Flores, advised him how 
disability ratings are determined, informed him that he must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of his 
disability and the effect that worsening has on his 
employment and daily life, provided examples of the types of 
medical and lay evidence that he could submit, and included 
Diagnostic Code 5257, regarding recurrent subluxation or 
lateral instability of the knee and the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  However, the Veteran has not been advised of all 
the rating criteria potentially applicable to his service-
connected left knee and lumbar spine disabilities.  The RO 
should ensure that the Veteran is advised of such applicable 
rating criteria, as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  The RO's adjudication of 
each claim should include consideration of whether "staged 
rating" of the Veteran's disabilities (assignment of 
different ratings for distinct periods of time, based on the 
facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 
505, 509-510 (2007), is warranted.   

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all records of 
evaluation and/or treatment for the 
Veteran's left knee and lumbar spine, 
from the Hines, Los Angeles, and Boston 
VAMCs (since May 2001 ( a year prior to 
the date of the claim for increase), and 
from the Bedford VAMC and Gloucester OPC 
(since February 2004).  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.  If current authorization is 
required to obtain outstanding treatment 
records from Dr. Andrade (identified 
above), the RO should specifically 
request that the Veteran provide current 
signed authorization to enable it to 
obtain all outstanding records from this 
provider, and a copy of such 
authorization should be associated with 
the claims file.

 The RO's letter should clearly explain 
to the Veteran that he has a full one-
year period to respond (although VA may 
decide the claim within the one-year 
period) and the RO should ensure that its 
letter meets the requirements of Vazquez-
Flores (cited to above).  In particular, 
the RO must provide at least general 
notice of all possible diagnostic codes 
under which the Veteran's left knee and 
lumbar spine disabilities may be rated 
under 38 C.F.R. § 4.71a.  

3.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified-to 
specifically include the treatment 
records from Dr. Andrade (as noted 
above)-following the current procedures 
set forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
VA neurological and orthopedic 
examinations, by appropriate physicians, 
at a VA medical facility.  Specifically 
as regards evaluation of the lumbar 
spine, the neurological examination 
should be conducted first, and that 
examination report should be made 
available to the VA orthopedic examiner 
in conjunction with his or her 
examination of the Veteran.  

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to each physician 
designated to examine the Veteran, and 
each examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
indicated tests and studies (to include 
X-rays) should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  Each 
physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

Neurological examination - The physician 
should identify, and comment on the 
existence, frequency or extent of, as 
appropriate, all neurological symptoms 
associated with the Veteran's service-
connected lumbar spine disability.  The 
physician should indicate whether the 
Veteran has any separately ratable 
neurological manifestations of lumbar 
spine disability, and, if so, should 
provide an assessment of the severity of 
any such neurological manifestations, 
describing such as mild, moderate, 
moderately severe, or severe.  

Orthopedic examination - The physician 
should conduct range of motion testing of 
the left knee and the lumbar spine 
(expressed in degrees, with standard 
ranges provided for comparison purposes).  
For each disability, the physician should 
render specific findings as to whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination.  If pain on motion is 
observed, the physician should indicate 
the point at which pain begins.  In 
addition, the physician should indicate 
whether, and to what extent, the Veteran 
experiences likely functional loss of the 
lumbar spine due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.  

Specifically as regards the left knee, 
the physician should indicate whether 
there is any lateral instability and/or 
recurrent subluxation in the knee.  If 
instability is present, the physician 
should, based on the examination results 
and the Veteran's documented medical 
history and assertions, assess whether 
such instability is slight, moderate or 
severe.  The examiner should further note 
whether there is nonunion of the tibia 
and fibula, with loose motion requiring a 
brace.  

Specifically as regards the low back, the 
physician should also indicate whether 
the Veteran has any ankylosis of the 
lumbar spine; and, if so, the extent of 
any such ankylosis, and whether the 
ankylosis is favorable or unfavorable.   

Then, considering all neurological and 
orthopedic examination findings, the 
physician should render findings 
particularly responsive to the criteria 
for rating IVDS-specifically, comment as 
to the existence and frequency of any of 
the Veteran's incapacitating episodes 
(i.e., a period of acute signs and 
symptoms due to IVDS that requires bed 
rest prescribed by a physician and 
treatment by a physician).  If the 
Veteran has incapacitating episodes 
associated with his lumbar spine 
disability, the physician should specify 
whether, over the past 12 months, such 
episodes have had a total duration of (a) 
at least one week, but less than 2 weeks 
(b) at least 2 weeks, but less than 4 
weeks; (c) at least 4 weeks but less than 
6 weeks; or (d) at least 6 weeks.  

5.  If the Veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the Veteran by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal.  If the Veteran fails, without 
good cause, to report to any scheduled 
examination(s), the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate each claim in light of all 
pertinent evidence and legal authority, 
to include consideration of whether 
"staged rating", pursuant to Hart 
(cited to above), is warranted. 

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

